Citation Nr: 0939487	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-26 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to May 1986.  
He died in November 2004; the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for the cause of the Veteran's death and 
entitlement to special monthly compensation based on aid and 
attendance for accrued purposes.  In November 2005, the 
appellant submitted additional evidence, along with a 
statement that she wished for her claims to be reconsidered.  
This is accepted as a notice of disagreement with the August 
2005 decision.  Thereafter, the RO issued another rating 
decision in March 2006, essentially reopening the claim for 
entitlement to service connection for the cause of the 
Veteran's death and then denying it on the merits.  As the 
Board finds that the original August 2005 denial was 
appealed, this is not a claim to reopen, as stated by the RO.  
It will, instead, be addressed on the merits.

The March 2006 rating decision also denied entitlement to 
special monthly compensation based on aid and attendance (for 
accrued purposes).  However, in a January 2007 statement, the 
appellant indicated that she was only appealing the cause of 
death issue.  Therefore, the issue of entitlement to special 
monthly compensation based on aid and attendance (for accrued 
purposes) is not currently before the Board.  

In September 2009, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

In her VA Form 9 and at the hearing before the undersigned, 
the appellant has raised the issue of entitlement to 
dependency and indemnity compensation under 38 U.S.C. § 1151 
(West 2002) based upon VA treatment (specifically regarding 
the fact that the Veteran received a flu shot at a VA medical 
center when he had a diagnosis of Guillian-Barre Syndrome).  
This issue has not been appropriately developed by the RO.  
Therefore, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims that she is entitled to service 
connection for the cause of the Veteran's death.  She 
originally argued, in a VA Form 21-4142 dated in May 2005, 
that due to the Veteran's osteoporosis, possible Guillian-
Barre Syndrome, epilepsy, neuropathy, and service-connected 
degenerative disc disease of the spine, he was very weak.  
After receiving a flu and pneumonia shot on November 3, 2004, 
he got sick and was unable to fight the infection because of 
his weakened condition caused by the above listed 
disabilities.  Thereafter, he developed sepsis, which lead to 
kidney failure, lactic acidosis, and death.  In sum, she has 
argued that the service-connected degenerative disc disease 
caused him to be weak and unable to fight off the infection 
which led to his hospital course and death.  

At the hearing before the undersigned, the appellant argued 
that the Veteran's service-connected degenerative disc 
disease caused him to be inactive, resulting in fluid filled 
lungs, causing the respiratory problems which resulted in his 
death.  In this regard, she cited the evidence which shows 
that the Veteran had never before had heart or lung problems.  
After he was hospitalized, he was unable to move around and 
be active.  This, she argues, caused fluid to collect and 
remain in his lungs, causing the pneumonia and subsequent 
death.  

Under the case of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007), the appellant must be provided notice that consists 
of:  (1) a statement of the conditions for which a Veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a claim for service connection for the cause of 
the Veteran's death based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a cause of death claim 
based on a condition that is not yet service-connected.  
Although the appellant was provided with an April 2005 
notification letter, it did not provide a statement meeting 
the criteria under Hupp.  Under the circumstances, the RO/AMC 
should provide the appellant with such correct notice.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
appellant explaining, in terms of Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), the 
need for additional evidence regarding the 
claim on appeal.  This letter must should 
include:  (1) a statement of the conditions 
for which the Veteran was service-connected 
at the time of his death; (2) an 
explanation of the evidence and information 
required to substantiate such a claim based 
on a previously service-connected 
condition; and (3) an explanation of the 
evidence and information required to 
substantiate a cause of death claim based 
on a condition not yet service-connected.  
See Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

2.  Then, the RO/AMC should readjudicate 
the issue on appeal based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
appellant satisfaction, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

